Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 1 of 27 PageID 42




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


FITZGERALD MOTORS, INC.,
for itself and in the name of the Department
of Highway Safety and Motor Vehicles of the
State of Florida, for its use and benefit,

       Plaintiff,

  v.                                     CASE NO.: 8:21-cv-00974-VMC-AAS

GENESIS MOTOR AMERICA, LLC,

       Defendant.
                                                    /


   DEFENDANT GENESIS MOTOR AMERICA LLC’S ANSWER AND
     AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

       Defendant Genesis Motor America LLC (“GMA” or “Defendant”) denies any

and all allegations of or contained in the complaint filed by Fitzgerald Motors, Inc.

(“Fitzgerald”) on April 23, 2021 (the “Complaint”) that are not expressly admitted

herein. Defendant otherwise answers the numbered paragraphs of the Complaint as

follows:




                                         1
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 2 of 27 PageID 43




                                         Parties1

       1.     GMA denies each and every allegation of Paragraph 1, except admits

that Fitzgerald alleges the lawsuit described in the third sentence of Paragraph 1, but

denies that Fitzgerald is entitled to any judgments against Defendant, and except

denies knowledge or information sufficient to form a belief as to the truth of the

allegations regarding Fitzgerald’s state of incorporation and status as a “motor

vehicle dealer.” Also, Florida Statutes 320.60(11)(a) and 320.695 are statutes that

speak for themselves.

       2.     GMA denies each and every allegation of Paragraph 2, except admits it

is a California limited liability company with its principal place of business in

Fountain Valley, California, and GMA admits that Hyundai Motor America

Corporation (“HMA”) is its sole member. Additionally, Florida Statutes 320.60(5),

320.60(8), and 320.60(9) are statutes that speak for themselves.

       3.     GMA denies each and every allegation of Paragraph 3, except admits

that Fitzgerald and GMA are parties to a Genesis Dealer Sales and Service

Agreement (“Genesis Dealer Agreement”). The allegations of Paragraph 3 also



1
  For ease of reference, Defendant repeats the headings set forth in Fitzgerald’s Complaint
to simplify comparison of the Complaint and this Answer. However, by doing so,
Defendant makes no admissions regarding the substance of the headings or regarding any
other allegations of or contained in the Complaint. In fact, unless otherwise stated, to the
extent that a particular heading can be construed as an allegation, Defendant specifically
denies all such allegations.

                                             2
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 3 of 27 PageID 44




reference or are based on the Genesis Dealer Sales and Service Agreement, which is

a document that speaks for itself. GMA denies any allegations of Paragraph 3 that

are inconsistent with this document. Additionally, Florida Statute 320.60(1) is a

statute that speaks for itself.

       4.     Paragraph 4 is missing from the Complaint.

       5.     Paragraph 5 is missing from the Complaint.

                                  Jurisdiction and Venue

       6.     GMA admits the allegations of Paragraph 6.

       7.     GMA denies each and every allegation of Paragraph 7, except admits

that venue is proper in this Court.

                                   General Allegations

       8.     GMA admits the allegations of Paragraph 8.

       9.     GMA denies each and every allegation of Paragraph 9, except admits

that HMA is the sole member of GMA and that GMA is the sole authorized

distributor of Genesis vehicles in the United States.

       10.    GMA denies each and every allegation of Paragraph 10, except admits

that Hyundai Motor Company (“HMC”) manufactured Hyundai Genesis vehicles

and that HMA was the sole authorized distributor of Hyundai Genesis vehicles in

the United States.

       11.    GMA denies each and every allegation of Paragraph 11.



                                            3
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 4 of 27 PageID 45




      12.    GMA denies each and every allegation of Paragraph 12, except admits

that Genesis is a line-make separate from Hyundai and that GMA is the sole

authorized distributor of Genesis vehicles in the United States.

      13.    GMA denies each and every allegation of Paragraph 13, except admits

that at one point HMA and GMA did announce a desire to establish a dealer network

for Genesis vehicles distinct from the Hyundai dealer network and that, had it been

permitted to do so, GMA would have appointed a Genesis dealer network that would

have had fewer authorized dealers than the Hyundai dealer network.

      14.    GMA denies each and every allegation of Paragraph 14, except admits

that in or about December 2017 and September 2018, GMA submitted applications

for a distributor’s license to the Florida Department of Highway Safety and Motor

Vehicles (“DHSMV”) and except refers to the response of the DHSMV thereto for

the contents thereof.

      15.    GMA denies each and every allegation of Paragraph 15.

      16.    GMA denies each and every allegation of Paragraph 16, except admits

that the DHSMV conditioned the granting of a distributor’s license to GMA on its

agreement to offer simultaneously to every Hyundai dealer in the state of Florida a

Genesis Dealer Agreement “in place” (that is to say at each dealership’s Hyundai

place of business) and pursuant to terms and conditions identical to the Hyundai

Dealer Agreement, and except admits that GMA acceded to these conditions and



                                          4
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 5 of 27 PageID 46




that GMA was subsequently licensed by the DHSMV as the authorized distributor

of the Genesis line-make in Florida.

      17.   GMA denies each and every allegation of Paragraph 17, except admits

that GMA offered to every Hyundai dealership in Florida a choice between a Genesis

Dealer Agreement or a generous separation package, pursuant to which each

accepting dealer surrendered whatever rights it had to the Genesis line-make, and

except admits that a Genesis Dealer Agreement between GMA and Fitzgerald was

fully executed as of January 3, 2019.

                           GMA’s Keystone Program

      18.   GMA denies each and every allegation of Paragraph 18, except admits

that in or about January 2020, GMA announced the Genesis Keystone Program (the

“Keystone Program”).

      19.   GMA denies each and every allegation of Paragraph 19.

      20.   GMA denies each and every allegation of Paragraph 20.

      21.   GMA denies each and every allegation of Paragraph 21.

      Facility Requirements

      22.   GMA denies each and every allegation of Paragraph 22.

      23.   GMA denies each and every allegation of Paragraph 23, except admits

that the Keystone Program provided for certain support payments to dealers who




                                        5
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 6 of 27 PageID 47




voluntarily invested in their Genesis dealership facilities and operations, and except

otherwise refers to the Keystone Program for its full terms and conditions.

      24.    GMA denies each and every allegation of Paragraph 24, except admits

that the Keystone Program provided for certain payments referred to as a

“Leadership Bonus,” and except otherwise refers to the Keystone Program for its

full terms and conditions.

      25.    GMA denies each and every allegation of Paragraph 25.

      26.    GMA denies each and every allegation of Paragraph 26, except denies

knowledge or information sufficient to form a belief as to the truth of the allegations

regarding whether Fitzgerald “showcases in its showroom each [Genesis] model,”

and except admits that GMA currently distributes four models of Genesis vehicles.

      27.    GMA denies each and every allegation of Paragraph 27.

      28.    GMA denies each and every allegation of Paragraph 28.

      29.    GMA denies each and every allegation of Paragraph 29.

      30.    GMA denies each and every allegation of Paragraph 30.

      Sales Performance Objectives

      31.    GMA denies each and every allegation of Paragraph 31.

      32.    GMA denies each and every allegation of Paragraph 32, except refers

Fitzgerald to the rules governing the RPB for its full terms and conditions.

      33.    GMA denies each and every allegation of Paragraph 33.



                                          6
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 7 of 27 PageID 48




      34.    GMA denies each and every allegation of Paragraph 34.

      35.    GMA denies each and every allegation of Paragraph 35.

      36.    GMA denies each and every allegation of Paragraph 36.

      37.    GMA denies each and every allegation of Paragraph 37.

      38.    GMA denies each and every allegation of Paragraph 38.

              Modifications to Accelerate and Keystone Programs

      39.    GMA denies each and every allegation of Paragraph 39, except admits

that GMA has revised the Keystone Program and provided notice of those revisions

to its Genesis dealers.

      40.    GMA denies each and every allegation of Paragraph 40.

      41.    GMA denies each and every allegation of Paragraph 41.

            Complimentary Maintenance Program Reimbursement

      42.    GMA denies each and every allegation of Paragraph 42, except admits

that HMA announced Hyundai Complimentary Maintenance in 2016 applicable, at

the time, to all 2017 model year Genesis G80 and G90 vehicles purchased by

consumers in the United States.

      43.    GMA admits the allegations of Paragraph 43.

      44.    Paragraph 44 contains allegations of law to which Defendant need not

respond. To the extent a response is deemed to be required, Defendant denies each

and every allegation of Paragraph 44.


                                        7
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 8 of 27 PageID 49




          45.     Paragraph 45 contains allegations of law to which Defendant need not

respond. To the extent a response is deemed to be required, Defendant denies each

and every allegation of Paragraph 45.

          46.     GMA denies each and every allegation of Paragraph 46.

                                       COUNT I
                GMA’s Violation of Section 320.64(42)(a), Florida Statutes

          47.     GMA repeats and incorporates by reference its responses to Paragraphs

1 through 46.

          48.     Paragraph 48 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 48. Additionally, Florida Statutes 320.695, 320.697,

320.64(42)(a), and Chapter 86, 28 U.S.C. §§ 2201–2202, and Fed. R. Civ. P. 57, are

statutes and rules that speak for themselves.

          49.     Paragraph 49 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

          50.     Paragraph 50 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.64(42)(a) is a statute that speaks for

itself.

          51.     GMA denies each and every allegation of Paragraph 51.

          52.     GMA denies each and every allegation of Paragraph 52.

          53.     GMA denies each and every allegation of Paragraph 53.

                                             8
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 9 of 27 PageID 50




      54.     GMA denies each and every allegation of Paragraph 54.

      55.     Paragraph 55 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

      56.     Paragraph 56 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 56. Additionally, GMA denies that Fitzgerald is

entitled to the relief requested in paragraphs (a) through (e) of the WHEREFORE

clause of Paragraph 56. GMA also denies that Fitzgerald is entitled to any relief

whatsoever.

                                 COUNT II
            GMA’s Violation of Section 320.64(38), Florida Statutes

      57.     GMA repeats and incorporates by reference its responses to Paragraphs

1 through 46.

      58.     Paragraph 58 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 58. Additionally, Florida Statutes 320.695, 320.697,

320.64(38), and Chapter 86, 28 U.S.C. §§ 2201–2202, and Fed. R. Civ. P. 57, are

statutes and rules that speak for themselves.

      59.     Paragraph 59 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.




                                          9
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 10 of 27 PageID 51




       60.    Paragraph 60 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.64(38) is a statute that speaks for itself.

       61.    Paragraph 61 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 61. Additionally, Florida Statute 320.64(38) is a

statute that speaks for itself.

       62.    GMA denies each and every allegation of Paragraph 62.

       63.    GMA denies each and every allegation of Paragraph 63.

       64.    Paragraph 64 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 64. Additionally, Florida Statute 320.64(38) is a

statute that speaks for itself.

       65.    Paragraph 65 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 65. Additionally, Florida Statute 320.64(38) is a

statute that speaks for itself.

       66.    GMA denies each and every allegation of Paragraph 66.

       67.    Paragraph 67 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and




                                          10
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 11 of 27 PageID 52




every allegation of Paragraph 67. Additionally, Florida Statute 320.64(38) is a

statute that speaks for itself.

       68.    Paragraph 68 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

       69.    Paragraph 69 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 69. Additionally, GMA denies that Fitzgerald is

entitled to the relief requested in paragraphs (a) through (e) of the WHEREFORE

clause of Paragraph 69. GMA also denies that Fitzgerald is entitled to any relief

whatsoever.

                                 COUNT III
             GMA’s Violation of Section 320.64(18), Florida Statutes

       70.    GMA repeats and incorporates by reference its responses to Paragraphs

1 through 46.

       71.    Paragraph 71 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 71. Additionally, Florida Statutes 320.695, 320.697,

320.64(18), and Chapter 86, 28 U.S.C. §§ 2201–2202, and Fed. R. Civ. P. 57, are

statutes and rules that speak for themselves.

       72.    Paragraph 72 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

                                          11
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 12 of 27 PageID 53




       73.    Paragraph 73 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.64(18) is a statute that speaks for itself.

       74.    GMA denies each and every allegation of Paragraph 74.

       75.    GMA denies each and every allegation of Paragraph 75.

       76.    Paragraph 76 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 76. Additionally, Florida Statute 320.64(18) is a

statute that speaks for itself.

       77.    Paragraph 77 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

       78.    Paragraph 78 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 78. Additionally, GMA denies that Fitzgerald is

entitled to the relief requested in paragraphs (a) through (e) of the WHEREFORE

clause of Paragraph 78. GMA also denies that Fitzgerald is entitled to any relief

whatsoever.

                                 COUNT IV
             GMA’s Violation of Section 320.64(37), Florida Statutes

       79.    GMA repeats and incorporates by reference its responses to Paragraphs

1 through 46.




                                          12
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 13 of 27 PageID 54




      80.     Paragraph 80 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 80. Additionally, Florida Statutes 320.695, 320.697,

320.64(37), and Chapter 86, 28 U.S.C. §§ 2201–2202, and Fed. R. Civ. P. 57, are

statutes and rules that speak for themselves.

      81.     Paragraph 81 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

      82.     Paragraph 82 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.64(37) is a statute that speaks for itself.

      83.     GMA denies each and every allegation of Paragraph 83.

      84.     Paragraph 84 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 84. GMA specifically denies that the alleged actions

outlined in Paragraphs 80-83 “violate Section 320.64(18)” of the Florida Statutes,

and to the extent Fitzgerald intended to allege that GMA’s alleged actions “violate”

Section 320.64(37) of the Florida Statutes, GMA also denies these allegations.

Additionally, Florida Statutes 320.64(18) and 320.64(37) are statutes that speak for

themselves.

      85.     Paragraph 85 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.



                                          13
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 14 of 27 PageID 55




      86.     Paragraph 86 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 86. Additionally, GMA denies that Fitzgerald is

entitled to the relief requested in paragraphs (a) through (e) of the WHEREFORE

clause of Paragraph 86. GMA also denies that Fitzgerald is entitled to any relief

whatsoever.

                                  COUNT V
              GMA’s Violation of Section 320.64(6), Florida Statutes

      87.     GMA repeats and incorporates by reference its responses to Paragraphs

1 through 46.

      88.     Paragraph 88 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 88. Additionally, Florida Statutes 320.695, 320.697,

320.64(6), and Chapter 86, 28 U.S.C. §§ 2201–2202, and Fed. R. Civ. P. 57, are

statutes and rules that speak for themselves.

      89.     Paragraph 89 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

      90.     Paragraph 90 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.64(6) is a statute that speaks for itself.

      91.     GMA denies each and every allegation of Paragraph 91.




                                          14
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 15 of 27 PageID 56




       92.     Paragraph 92 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 92. Additionally, Florida Statute 320.64(6) is a statute

that speaks for itself.

       93.     Paragraph 93 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

       94.     Paragraph 94 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 94. Additionally, GMA denies that Fitzgerald is

entitled to the relief requested in paragraphs (a) through (e) of the WHEREFORE

clause of Paragraph 94. GMA also denies that Fitzgerald is entitled to any relief

whatsoever.

                                   COUNT VI
             GMA’s Violation of Section 320.64(10)(b), Florida Statutes

       95.     GMA repeats and incorporates by reference its responses to Paragraphs

1 through 46.

       96.     Paragraph 96 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 96. Additionally, Florida Statutes 320.695, 320.697,

320.64(10)(b), and Chapter 86, 28 U.S.C. §§ 2201–2202, and Fed. R. Civ. P. 57, are

statutes and rules that speak for themselves.

                                          15
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 16 of 27 PageID 57




          97.   Paragraph 97 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

          98.   Paragraph 98 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.64(10)(b) is a statute that speaks for

itself.

          99.   GMA denies each and every allegation of Paragraph 99.

          100. Paragraph 100 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 100. Additionally, Florida Statute 320.64(10)(b) is a

statute that speaks for itself.

          101. Paragraph 101 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

          102. Paragraph 102 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 102. Additionally, GMA denies that Fitzgerald is

entitled to the relief requested in paragraphs (a) through (e) of the WHEREFORE

clause of Paragraph 102. GMA also denies that Fitzgerald is entitled to any relief

whatsoever.




                                          16
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 17 of 27 PageID 58




                                   COUNT VII
                GMA’s Violation of Section 320.696, Florida Statutes

       103. GMA repeats and incorporates by reference its responses to Paragraphs

1 through 46.

       104. Paragraph 104 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 104. Additionally, Florida Statutes 320.695, 320.696,

320.697, and Chapter 86, 28 U.S.C. §§ 2201–2202, and Fed. R. Civ. P. 57, are

statutes and rules that speak for themselves.

       105. Paragraph 105 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

       106. Paragraph 106 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 106. Additionally, Florida Statute 320.696 is a statute

that speaks for itself.

       107. Paragraph 107 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 107.

       108. GMA denies each and every allegation of Paragraph 108, except refers

to the documents establishing reimbursement rates between Fitzgerald and GMA,

the contents of which speak for themselves.

                                          17
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 18 of 27 PageID 59




       109. GMA denies each and every allegation of Paragraph 109.

       110. Paragraph 110 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 110. Additionally, Florida Statute 320.696 is a statute

that speaks for itself.

       111. Paragraph 111 contains allegations of law to which GMA need not

respond. Additionally, Florida Statute 320.695 is a statute that speaks for itself.

       112. Paragraph 112 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 112. Additionally, GMA denies that Fitzgerald is

entitled to the relief requested in paragraphs (a) through (e) of the WHEREFORE

clause of Paragraph 112. GMA also denies that Fitzgerald is entitled to any relief

whatsoever.

                               COUNT VIII
          GMA’s Violation of Robinson-Patman Act, 15 U.S.C. § 13(a)

       113. GMA repeats and incorporates by reference its responses to Paragraphs

1 through 46.

       114. Paragraph 114 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 114. Additionally, Sections 4 and 16 of the Clayton




                                          18
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 19 of 27 PageID 60




Act, 15 U.S.C. §§ 15(a) and 26, and 15 U.S.C. § 13(a) are statutes that speak for

themselves.

      115. GMA denies each and every allegation of Paragraph 115, except admits

that it is a motor vehicle distributor engaged in the sale of motor vehicles in interstate

commerce.

      116. GMA denies each and every allegation of Paragraph 116.

      117. GMA denies each and every allegation of Paragraph 117.

      118. GMA denies each and every allegation of Paragraph 118.

      119. GMA denies each and every allegation of Paragraph 119.

      120. GMA denies each and every allegation of Paragraph 120, except denies

knowledge of information sufficient to form a belief as to the truth of the allegations

regarding other “affected dealers.”

      121. Paragraph 121 contains allegations of law to which GMA need not

respond. To the extent a response is deemed to be required, GMA denies each and

every allegation of Paragraph 121. Additionally, GMA denies that Fitzgerald is

entitled to the relief requested in paragraphs (a) through (d) of the WHEREFORE

clause of Paragraph 121. GMA also denies that Fitzgerald is entitled to any relief

whatsoever.




                                           19
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 20 of 27 PageID 61




                           AFFIRMATIVE DEFENSES

      Without assuming any burden that it would not otherwise bear, Defendant

asserts the Affirmative Defenses set forth below.

                       FIRST AFFIRMATIVE DEFENSE

                                (Failure to State a Claim)

      The Complaint and each claim contained therein fail to state claims upon

which relief can be granted.

                     SECOND AFFIRMATIVE DEFENSE

                           (Breach of Dealer Agreements)

      Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff is

in breach of its agreements with Defendant.

                       THIRD AFFIRMATIVE DEFENSE

                                (Functional Availability)

      All support payments and bonuses offered under the Keystone Program are

functionally available to Fitzgerald on equal terms with other purchasers of the same

quality and grade of goods.

                     FOURTH AFFIRMATIVE DEFENSE

                                (No Damages or Injury)

      Plaintiff’s claims are barred to the extent Plaintiff did not sustain any actual

or legally cognizable injury.



                                           20
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 21 of 27 PageID 62




                       FIFTH AFFIRMATIVE DEFENSE

                           (Failure to Mitigate Damages)

      In the event that Plaintiff has sustained damages as alleged in the Complaint,

which Defendant denies, Plaintiff’s claims are barred or reduced in whole or in part

to the extent that Plaintiff failed to mitigate any damages allegedly sustained.

                       SIXTH AFFIRMATIVE DEFENSE

                        (Uncertain or Speculative Damages)

      Plaintiff’s claims are barred, in whole or in part, because the damages

allegedly sustained by Plaintiff are speculative and uncertain.

                     SEVENTH AFFIRMATIVE DEFENSE

                           (No Punitive/Treble Damages)

      Plaintiff’s claims are barred, in whole or in part, because Plaintiff has not

alleged and cannot prove facts sufficient to entitle Plaintiff to an award or punitive

or treble damages.

                      EIGHTH AFFIRMATIVE DEFENSE

                                 (Good Faith Belief)

      Defendant acted in good faith and with reasonable belief and did not in any

manner, directly or indirectly, perform any act, or fail to perform any act, which

would violate any of Plaintiff’s alleged rights or the statutes alleged in the

Complaint.



                                          21
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 22 of 27 PageID 63




                       NINTH AFFIRMATIVE DEFENSE

                                   (Unclean Hands)

      Plaintiff’s claims are barred in whole or in part pursuant to the doctrine of

“unclean hands” because Plaintiff engaged in conduct which proximately caused or

contributed to any and all injuries Plaintiff allegedly suffered.

                       TENTH AFFIRMATIVE DEFENSE

                                      (Estoppel)

      Plaintiff’s claims may be barred in whole or in part by the doctrine of estoppel.

                    ELEVENTH AFFIRMATIVE DEFENSE

                                       (Waiver)

      Plaintiff’s claims may be barred in whole or in part by reason of Plaintiff’s

own actions and course of conduct.

                     TWELFTH AFFIRMATIVE DEFENSE

                                 (Unjust Enrichment)

      Plaintiff’s claims are barred, in whole or in part, to the extent any recovery

from Defendant would result in the unjust enrichment of Plaintiff.

                  THIRTEENTH AFFIRMATIVE DEFENSE

                          (No Oppression, Fraud or Malice)

      Plaintiff is not entitled to recover punitive or exemplary damages herein

because Plaintiff has failed to allege facts sufficient to state a claim for punitive or



                                          22
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 23 of 27 PageID 64




exemplary damages or to show that Defendant was guilty of oppression, fraud or

malice.

                 FOURTEENTH AFFIRMATIVE DEFENSE

                              (Impermissible Burden)

      Plaintiff’s claims are barred, in whole or in part, because application of the

Florida Dealer Act, Fla. Stat. § 320, et seq., in the manner alleged in the Complaint

would pose an impermissible burden on interstate commerce under the United States

Constitution.

                   FIFTEENTH AFFIRMATIVE DEFENSE

          (Substantially Different Economic or Marketing Considerations)

      Plaintiff’s claims are barred, in whole or in part, because Defendant’s actions

were reasonably supported by substantially different economic or marketing

considerations than are applicable to the licensee’s same line-make dealers.

                   SIXTEENTH AFFIRMATIVE DEFENSE

                             (Reason and Good Cause)

      Plaintiff’s claims are barred, in whole or in part, because Defendant’s actions

were “supportable by reason and good cause after considering the equities of the

affected motor vehicles dealer or dealers.”




                                         23
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 24 of 27 PageID 65




                  SEVENTEENTH AFFIRMATIVE DEFENSE

                  (Refusal, Limitation or Restriction was Justified)

      Plaintiff’s claims are barred, in whole or in part, because any “refusal,

limitation, or restriction [by Defendant was] justified by consideration of reasonable

facility and financial requirements and the dealer’s performance for existing line-

make.”

                   EIGHTEENTH AFFIRMATIVE DEFENSE

                  (Requirements were Reasonable and Justifiable)

      Plaintiff’s claims are barred, in whole or in part, because all of Defendant’s

requirements and standards are fair, reasonable, nonarbitrary, and equitable in light

of the current and reasonably foreseeable projections of economic conditions,

financial expectations in Fitzgerald’s market and include all relevant and material

local and regional criteria, data, and facts.

                   NINETEENTH AFFIRMATIVE DEFENSE

                                (Additional Defenses)

      Defendant hereby gives notice that they intend to rely upon any other defenses

that may become available or apparent during the discovery proceedings in this

matter and hereby reserve the right to amend the Answer to assert any such defense.




                                           24
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 25 of 27 PageID 66




                                 Jury Trial Demand

      Defendant objects to Plaintiff’s demand for trial by jury, because Plaintiff

waived its right to trial by jury as contained in the Standard Provisions of its Genesis

Motor America Dealer Sales and Service Agreement.

      Wherefore, having fully answered and defended, Defendant prays for

judgment as follows:

      A.     That Plaintiff takes nothing by or under their Complaint;

      B.     That judgment be entered for Defendant and against Plaintiff on each

             and every claim set forth in Plaintiff’s Complaint;

      C.     That Defendant recovers their costs of suit; and

      D.     For such other and further relief as the Court deems just and proper.

Respectfully submitted this 2nd day of June, 2021.

                                        /s/ James Andrew Bertron Jr.
                                        James Andrew Bertron Jr. (982849)
                                        NELSON MULLINS BROAD & CASSEL
                                        215 South Monroe Street, Suite 400
                                        Tallahassee, FL 32301
                                        Telephone: 850-907-2507
                                        andy.bertron@nelsonmullins.com

                                        Ryan L. Ford (pro hac vice to be submitted)
                                        HOGAN LOVELLS US LLP
                                        555 Thirteenth St. NW
                                        Washington, DC 20004
                                        Telephone: 202-637-5600
                                        ryan.ford@hoganlovells.com




                                          25
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 26 of 27 PageID 67




                                   Michael Turrill (pro hac vice to be
                                   submitted)
                                   HOGAN LOVELLS US LLP
                                   1999 Avenue of the Stars, Suite 1400
                                   Los Angeles, CA 90067
                                   Telephone: 310-785-4707
                                   michael.turrill@hoganlovells.com

                                   Laura Groen (pro hac vice to be submitted)
                                   HOGAN LOVELLS US LLP
                                   1601 Wewatta Street, Suite 900
                                   Denver, CO 80202
                                   Telephone: 303-454-2423
                                   laura.groen@hoganlovells.com

                                   Attorneys for Defendant GENESIS MOTOR
                                   AMERICA, LLC.




                                     26
Case 8:21-cv-00974-VMC-AAS Document 11 Filed 06/02/21 Page 27 of 27 PageID 68




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 2, 2021, the foregoing was filed with the

Clerk of Court using CM/ECF, which will serve a Notice of Electronic Filing on all

counsel of record.


                                        /s/ James Andrew Bertron Jr.
                                        James Andrew Bertron Jr.




                                       27
